Citation Nr: 0331363	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-15 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for tinnitus.	


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970.

This appeal arises from an October 2001 rating decision by 
the Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for hearing loss and tinnitus.


REMAND

The veteran asserts that he developed hearing loss and 
tinnitus when he fired a rifle during basic training.  Upon 
review, there is a difference in hearing data when comparing 
the veteran's entrance and separation examinations.  In March 
1995, the veteran's treating physician diagnosed him with 
hearing loss and tinnitus.  However, the examination report 
does not include an audiogram or an etiological opinion as to 
whether the veteran's current hearing loss and tinnitus may 
have been caused in active service.
 
Under the provisions of VCAA, VA has a duty to assist the 
veteran in the development of his claim, including obtaining 
medical records and an examination if deemed necessary.  38 
U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  After obtaining the necessary 
authorization, the RO should obtain the 
veteran's audiological records to include 
audiograms from Dr. Terrald J. Smith of 
7119 Rogers Ave. in Fort Smith, AR 72903 
and Dr. Michael P. Gwartney of the 
Western Arkansas Ear, Nose, and Throat 
Clinic at 600 South 16th Street in Fort 
Smith, AR 72901.  The records should be 
associated with the record.  If the 
records are not available, documentation 
of such should be placed in the record.

2.  After completion of #1 above, the RO 
should schedule the veteran for a VA 
examination to determine the nature and 
severity of the veteran's hearing loss 
and tinnitus.  All indicated tests and 
examinations should be conducted.  The 
examiner should also provide an 
etiological opinion as to whether it is 
as least as likely as not (i.e., 
probability of 50 percent or more) that 
the veteran's hearing loss and/or 
tinnitus are related to active duty.  In 
providing the opinion, the examiner 
should review the veteran's claim folder 
and provide a basis for the conclusion.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




